Order entered April 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00179-CV

                               ERICA CORNELIUS, Appellant

                                                V.

                                  SHAWN PHIPPS, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00117-2016

                                            ORDER
       Court reporter Denise Carrillo has filed a request to extend the time to file the record

asserting, in part, that appellant has not requested preparation of the reporter’s record. We

GRANT the request to the extent we ORDER appellant to file, within ten days of the date of

this order, written verification that she has requested preparation of the reporter’s record.

Appellant is cautioned that failure to comply may result in the appeal being submitted without

the reporter’s record. See TEX. R. APP. P. 37.3(c)(1).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE